Name: Council Implementing Regulation (EU) NoÃ 611/2011 of 23Ã June 2011 implementing Regulation (EU) NoÃ 442/2011 concerning restrictive measures in view of the situation in Syria
 Type: Implementing Regulation
 Subject Matter: international affairs;  civil law;  Asia and Oceania
 Date Published: nan

 24.6.2011 EN Official Journal of the European Union L 164/1 COUNCIL IMPLEMENTING REGULATION (EU) No 611/2011 of 23 June 2011 implementing Regulation (EU) No 442/2011 concerning restrictive measures in view of the situation in Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 442/2011 of 9 May 2011 concerning restrictive measures in view of the situation in Syria (1), and in particular Article 14(1) thereof, Whereas: In view of the gravity of the situation in Syria and in accordance with Council Implementing Decision 2011/367/CFSP of 23 June 2011 implementing Decision 2011/273/CFSP concerning restrictive measures against Syria (2), additional persons and entities should be included in the list of persons, entities and bodies subject to restrictive measures set out in Annex II to Regulation (EU) No 442/2011, HAS ADOPTED THIS REGULATION: Article 1 The persons and entities listed in the Annex to this Regulation shall be added to the list set out in Annex II to Regulation (EU) No 442/2011. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 June 2011. For the Council The President MARTONYI J. (1) OJ L 121, 10.5.2011, p. 1. (2) See page 14 of this Official Journal. ANNEX Persons and entities referred to in Article 1 A. Persons Name Identifying information (date of birth, place of birth ¦) Reasons Date of listing 1. Zoulhima CHALICHE (Dhu al-Himma SHALISH) Born in 1951 or 1946 in Kerdaha. Head of presidential security; involved in violence against demonstrators; first cousin of President Bashar Al-Assad. 23.6.2011 2. Riyad CHALICHE (Riyad SHALISH) Director of Military Housing Establishment; provides funding to the regime; first cousin of President Bashar Al-Assad. 23.6.2011 3. Brigadier Commander Mohammad Ali JAFARI (a.k.a. JA'FARI, Aziz; a.k.a. JAFARI, Ali; a.k.a. JAFARI, Mohammad Ali; a.k.a. JA'FARI, Mohammad Ali; a.k.a. JAFARI-NAJAFABADI, Mohammad Ali) DOB 1 Sep 1957; POB Yazd, Iran. General Commander of Iranian Revolutionary Guard Corps, involved in providing equipment and support to help the Syria regime suppress protests in Syria. 23.6.2011 4. Major General Qasem SOLEIMANI (a. k. a Qasim SOLEIMANY) Commander of Iranian Revolutionary Guard Corps, IRGC - Qods, involved in providing equipment and support to help the Syria regime suppress protests in Syria. 23.6.2011 5. Hossein TAEB (a.k.a. TAEB, Hassan; a.k.a. TAEB, Hosein; a.k.a. TAEB, Hossein; a.k.a. TAEB, Hussayn; a.k.a. Hojjatoleslam Hossein TA'EB) DOB 1963; POB Tehran, Iran. Deputy Commander for Intelligence of Iranian Revolutionary Guard Corps, involved in providing equipment and support to help the Syria regime suppress protests in Syria. 23.6.2011 6. Khalid QADDUR Business associate of Maher Al-Assad; provides funding to the regime. 23.6.2011 7. Ra'if AL-QUWATLI (a.k.a. Ri'af AL-QUWATLI) Business associate of Maher Al-Assad; provides funding to the regime. 23.6.2011 B. Entities Name Identifying information Reasons Date of listing 1. Bena Properties Controlled by Rami Makhlouf; provides funding to the regime. 23.6.2011 2. Al Mashreq Investment Fund (AMIF) (alias Sunduq Al Mashrek Al Istithmari) P.O. Box 108, Damascus Tel.: 963 112110059 / 963112110043 Fax: 963 933333149 Controlled by Rami Makhlouf; provides funding to the regime. 23.6.2011 3. Hamcho International (a.k.a. Hamsho International Group) Baghdad Street, P.O. Box 8254, Damascus Tel.: 963 112316675 Fax: 963 112318875 Website: www.hamshointl.com Email: info@hamshointl.com et hamshogroup@yahoo.com Controlled by Mohammad Hamcho or Hamsho; provides funding to the regime. 23.6.2011 4. Military Housing Establishment (alias MILIHOUSE) Public works company controlled by Riyad Shalish and Ministry of Defence; provides funding to the regime. 23.6.2011